COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


KEYSER BROTHERS, INC. AND
 CONTINENTAL CASUALTY COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2731-08-2                                         PER CURIAM
                                                                    APRIL 28, 2009
KENNETH W. KEYSER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Scott C. Ford; James J. Bouchard, III; McCandlish Holton, PC, on
                 briefs), for appellants.

                 R. Ferrell Newman (Newman & Wright, RLLP, on brief), for
                 appellee.


       Keyser Brothers, Inc. and its insurer (hereinafter “employer”) appeal a decision of the

Workers’ Compensation Commission awarding medical benefits to Kenneth W. Keyser.

Employer contends the commission erred in holding that the doctrine of imposition prevented

employer from relying upon a statute of limitations defense. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Keyser v. Keyser Bros., Inc.,

VWC File No. 223-96-38 (Oct. 23, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.